Case 8:20-cv-00478-VMC-CPT Document 7 Filed 06/10/20 Page 1 of 4 PageID 202



                          UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

WILLIAM JACKSON,

       Petitioner,

v.                                                       Case No. 8:20-cv-478-T-33CPT

SECRETARY, DEPARTMENT
OF CORRECTIONS,

       Respondent.
                                                 /

                                         ORDER

       This cause is before the Court on William Jackson’s pro se petition for writ of

habeas corpus, filed under 28 U.S.C. § 2254. (Doc. 1). Respondent opposes the petition

as time-barred. (Doc. 6). Jackson did not file a reply. Upon consideration, the petition is

DISMISSED AS TIME-BARRED.

                               PROCEDURAL HISTORY

       Jackson was charged with trafficking in phenethylamines (count one), sale or

delivery of cocaine (count two), possession of cocaine (count three), and sale of a

counterfeit drug (count four). (Doc. 6-2, Ex. 2). Count one was severed from counts two,

three, and four. (Doc. 6-2, Ex. 3). Jackson was first convicted of count one, and sentenced

to 10 years in prison. (Doc. 6-2, Ex. 5). Jackson was later convicted of counts two, three,

and four, and sentenced to five years in prison. (Doc. 6-2, Ex. 11). All sentences were

concurrent. The state appellate court per curiam affirmed all convictions and sentences.

(Doc. 6-2, Exs. 8, 14).




                                            1
Case 8:20-cv-00478-VMC-CPT Document 7 Filed 06/10/20 Page 2 of 4 PageID 203



          Jackson next filed a motion for postconviction relief under Florida Rule of Criminal

Procedure 3.850. (Doc. 6-2, Ex. 16). The state court denied his motion, and the state

appellate court per curiam affirmed the denial. (Doc. 6-2, Exs. 19, 22). Jackson also filed

a petition alleging ineffective assistance of appellate counsel under Florida Rule of

Appellate Procedure 9.141(d), which the state appellate court dismissed as untimely.

(Doc. 6-2, Exs. 25, 26). The state appellate court also denied Jackson’s subsequently-

filed petition for writ of habeas corpus. (Doc. 6-2, Exs. 29, 30).

          Jackson also filed a motion seeking to compel trial transcripts and seeking the

appointment of Martinez/Trevino 1 counsel. (Doc. 6-2, Ex. 31). That motion was dismissed

in part and denied in part; Jackson did not appeal. (Doc. 6-2, Ex. 32). Jackson’s

subsequent motion for a belated direct appeal was denied by the state appellate court.

(Doc. 6-2, Exs. 34, 35).

                       UNTIMELINESS OF FEDERAL HABEAS PETITION

          Under the Antiterrorism and Effective Death Penalty Act, Jackson’s habeas petition

is subject to a one-year statute of limitations. A habeas petition must be filed within one

year of “the date on which the judgment became final by the conclusion of direct review

or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

However, the one-year limitations period is tolled for “[t]he time during which a properly

filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending[.]” 28 U.S.C. § 2244(d)(2).

          Jackson’s petition is untimely under § 2244(d)(1)(A). As addressed, Jackson’s

charges were severed. The state appellate court per curiam affirmed Jackson’s conviction



1   See Martinez v. Ryan, 566 U.S. 1 (2012) and Trevino v. Thaler, 569 U.S. 413 (2013).

                                                     2
Case 8:20-cv-00478-VMC-CPT Document 7 Filed 06/10/20 Page 3 of 4 PageID 204



and sentence on count one on February 27, 2013. (Doc. 6-2, Ex. 8). Accordingly, his

judgment on count one became final on May 28, 2013, when the 90-day period to petition

the Supreme Court for a writ of certiorari expired. See Bond v. Moore, 309 F.3d 770 (11th

Cir. 2002). The state appellate court per curiam affirmed Jackson’s convictions and

sentences on counts two, three, and four on October 4, 2013. (Doc. 6-2, Ex. 14).

Therefore, Jackson’s judgment for counts two, three, and four became final on January

2, 2014, after 90 days.

       Under § 2244(d), Jackson had one year, absent any tolling, to file a federal habeas

petition. Jackson did not file any tolling applications in state court prior to the expiration

of the limitations period. He did not raise any collateral challenge to the convictions until

March 18, 2015, when he constructively filed a Rule 3.850 motion for postconviction relief

by providing it to prison officials for mailing. (Doc. 6-2, Ex. 16, p. 1). Neither the Rule 3.850

motion nor any of Jackson’s subsequent state court filings can toll or revive the AEDPA

limitations period once that period has passed. See Tinker v. Moore, 255 F.3d 1331, 1333

(11th Cir. 2001) (“[A] state court petition . . . that is filed following the expiration of the

federal limitations period ‘cannot toll that period because there is no period remaining to

be tolled.’” (quoting Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir. 2000))).

       Jackson has not replied to Respondent’s opposition to his petition as time-barred.

Further, he has not argued that the Court can consider his untimely petition based on

either equitable tolling, see Holland v. Florida, 560 U.S. 631 (2010), or his actual

innocence, see McQuiggin v. Perkins, 569 U.S. 383 (2013).




                                               3
Case 8:20-cv-00478-VMC-CPT Document 7 Filed 06/10/20 Page 4 of 4 PageID 205



       The Court therefore ORDERS that Jackson’s petition (Doc. 1) is DISMISSED AS

TIME-BARRED. The CLERK is directed to CLOSE this case and to enter judgment

against Jackson.

                       CERTIFICATE OF APPEALABILITY AND
                   LEAVE TO APPEAL IN FORMA PAUPERIS DENIED

       It is further ORDERED that Jackson is not entitled to a certificate of appealability

(ACOA@). A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

a district court’s denial of his petition. 28 U.S.C. ' 2253(c)(1). A COA must first issue. Id.

To obtain a COA, Jackson must show that reasonable jurists would find debatable both

(1) the merits of the underlying claims and (2) the procedural issues he seeks to raise.

See 28 U.S.C. ' 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because the

petition is time-barred, Jackson cannot satisfy the second prong of the Slack test. Since

Jackson is not entitled to a COA, he is not entitled to appeal in forma pauperis.

       ORDERED in Tampa, Florida, on June 10, 2020.




William Jackson
Counsel of Record




                                              4
